Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 4, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149663(49)(51)                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  ROBERTO LANDIN,                                                                                     Richard H. Bernstein,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 149663
  v                                                                 COA: 309258
                                                                    Saginaw CC: 08-002400-NZ
  HEALTHSOURCE SAGINAW, INC.,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of the Pacific Legal Foundation to file an
  amicus curiae brief in support of defendant-appellant is GRANTED. The amicus brief
  submitted on July 24, 2015, is accepted for filing. On further order of the Chief Justice,
  the motion of plaintiff-appellee to extend the time for filing his brief on appeal is
  GRANTED. The brief submitted on July 29, 2015, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 4, 2015
                                                                               Clerk